Name: Commission Regulation (EC) No 1043/97 of 10 June 1997 derogating from certain provisions of Regulation (EEC) No 1725/79 as regards the monitoring of certain products in skimmed-milk powder utilized
 Type: Regulation
 Subject Matter: foodstuff;  European Union law;  processed agricultural produce;  agricultural activity;  cooperation policy
 Date Published: nan

 No L 152/6 | EN I Official Journal of the European Communities 11 . 6 . 97 COMMISSION REGULATION (EC) No 1043/97 of 10 June 1997 derogating from certain provisions of Regulation (EEC) No 1725/79 as regards the monitoring of certain products in skimmed-milk powder utilized THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion sales under Regulations (EEC) No 368/77 and (EEC) No 443/77 were discontinued some time ago; whereas it therefore appears possible provisionally to discontinue monitoring the presence of the products in question in skimmed-milk powder denatured or processed into compound feedingstuffs pursuant to Regulation (EEC) No 1725/79; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Article 10 (3) thereof, HAS ADOPTED THIS REGULATION: Whereas Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skim ­ med-milk powder intended for feed for calves (3), as last amended by Regulation (EC) No 83/96 (4), specifies certain products the presence of which in skimmed-milk powder as such or in the form of a mixture rules out the granting of aid in order to exclude skimmed-milk powder which has been the subject of a price reduction or aid pursuant to the following measures from qualifying therefor: Article 1 1 . From the date of entry into force of this Regulation , the following provisions of Regulation (EEC) No 1725/79 shall not apply: (a) Article 4(l)(d); and (b) the last subparagraph of Article 10 (2) (a) as regards crushed cereals, crushed oilcake, crushed oilcake and/or meal of dried and defatted rapeseed, hay meal and/or straw meal and other products of plant origin intended for use as animal feed . 2 . During the period referred to in paragraph 1 , the following sections of the reports in the Annexes to Regu ­ lation (EEC) No 1725/79 shall not be completed : (a) in the analysis report in Annex I : the sections relating to A (2) (b), (f), (g), (h) and (i); (b) in the inspection report in Annex II : the section relating to B ( 1 ).  Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (% as last amended by Regulation (EC) No 1 802/95 (6),  Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed milk for use in feed for pigs and poultry and amending Regu ­ lations (EEC) No 1687/76 and (EEC) No 368/77 (7), as last amended by Regulation (EC) No 1802/95,  Commission Regulation (EEC) No 1844/77 of 10 August 1977 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves ("), as amended by Regulation (EEC) No 1756/93 (9); Whereas the application of Regulation (EEC) No 1844/77 has been suspended since August 1985; whereas in addi ­ ') OJ No L 148 , 28 . 6. 1968 , p. 13 . 2) OJ No L 206, 16 . 8 . 1996, p. 21 . 3) OJ No L 199, 7. 8 . 1979, p. 1 . 4) OJ No L 17, 23. 1 . 1996, p. 3 . 5) OJ No L 52, 24. 2. 1977, p. 19 . &lt;) OJ No L 174, 26 . 7. 1995, p. 27. ^ OJ No L 58 , 3 . 3 . 1977, p. 16 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.(8) OJ No L 205, 11 . 8 . 1977, p. 11 .0 OJ No L 161 , 2. 7 . 1993, p. 48 . 11 . 6 . 97 EN Official Journal of the European Communities No L 152/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1997. For the Commission Franz FISCHLER Member of the Commission